Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00341-CR

                                         In re Ruben NERIO, Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 12, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 30, 2013, relator Ruben Nerio, Jr., filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se petition for writ of habeas corpus.

However, on April 3, 2013, attorney Scott McCrum was appointed to represent relator in the

criminal proceedings for which he is currently confined. A criminal defendant is not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007);

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to

rule on pro se motions or petitions filed in a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not




1
 This proceeding arises out of Cause Nos. 2005CR1231 and 2005CR1529, styled State of Texas v. Ruben Nerio, Jr.,
filed in the 144th Judicial District Court, Bexar County, Texas, the Honorable Angus McGinty presiding.
                                                                                   04-13-00341-CR


abuse its discretion by not ruling on relator’s pro se petition for writ of habeas corpus.

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-